Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .       
  
This office action is responsive to the Amendment and Remarks filed 23 October 2020, wherein claim 17 was newly added, and the Information Disclosure Statement with certification filed 23 December 2020. Subsequently, claims 1-17 are pending and presently under consideration in this application. 

Response to Amendment
Applicants’ have successfully addressed the misspelled words as noted in the claim objections in the previous office action on the merits.
However, contrary to remarks to the same, applicants amendments have failed to satisfactorily address the rejection of each of claims 2, 3 and 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in paragraph of the previous office action on the merits.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 (amended) is rejected as being vague and indefinite when it recites the structural formulae of the compounds of formulae IA and IB; the scope of the protection sought is not clear, since the substituents contained in each of the compounds of formulae IA and IB are not defined. Claim 2 (amended) fails to particularly point out and distinctly claim whether the substituents R11, R12, A11, A12, Z11, Z12, A21, A22, Z21, and Z22 in each of the compounds of formulae IA and IB have the same meanings as, or are different from, the definitions of the substituents R11, R12, A11, A12, Z11, Z12, A21, A22, Z21, and Z22 in the compounds of formula 1.

Claim 3 (amended) is rejected as being vague and indefinite when it recites the structural formulae of the compounds of formulae IA-1, IA-2 and IA-3; the scope of the protection sought is not clear, since the substituents contained in each of the compounds of formulae IA-1, IA-2 and IA-3 are not defined. Claim 3 (amended) fails to particularly point out and distinctly claim whether the substituents R11, R12, A11, A12, A21 and A22 in each of the compounds of formulae IA-1, IA-2 and IA-3 have the same meanings as, or are different from, the definitions of the substituents R11, R12, A11, A12, Z11, Z12, A21, and A22
Claim 3 (amended) is rejected as being vague and indefinite when it recites “Z21 and Z22 on each occurrence, identically or differently, denote”; the scope of the protection sought is not clear. Claim 3 (amended) fails to particularly point out and distinctly claim whether the recited definition of the substituents Z21 and Z22 is for each of the compounds of formulae IA-2 and IA-3.

Claim 12 (amended) is rejected as being vague and indefinite when it recites “decorative element or dye coloring a polymer comprising a liquid crystalline medium, the improvement wherein the liquid crystalline medium is one of claim 1”; the scope of the protection sought is not clear. The Examiner is similarly surprised that applicants’ representative cites the MPEP definition of a “Jepson” claim format, but neglected to realize that claim 12, as presently written, does not comply with that, especially since there is no relationship stated between all of the elements listed in the preamble, and the  liquid crystalline medium of claim 1. Also, what is a “dye coloring a polymer”?

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kirsch et al. (U.S. Patent No. 10,738,240).
Kirsch et al. teaches a liquid crystal medium comprising a dye component A) which comprises one or more compounds of formula I, and liquid crystal component B) which comprises one or more mesogenic compounds (as in Tables A and B therein), characterized in that said dye component of formula I is inclusive of the dye component of the present formula I, as generally represented therein by: 
    PNG
    media_image1.png
    244
    438
    media_image1.png
    Greyscale
(column 3, line 47+), and more specifically by the compounds of formulae I-1, I-2 and I-3 (column 9, line 53+): 
    PNG
    media_image2.png
    223
    396
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    214
    394
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    234
    400
    media_image4.png
    Greyscale
.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Claim 15 is rejected  under 35 U.S.C. 102(a)(1) as being anticipated by Tokito et al. (U.S. Patent No. 9,290,516).
Tokito et al. discloses a compound inclusive of the benzthiadiazole of the present formula I as represented therein by
    PNG
    media_image5.png
    217
    439
    media_image5.png
    Greyscale
 when the substituent comparable to the substituent W in the present formula I is S, the substituents comparable to the substituents R11 and R12 in the present formula I are fluorine-containing alkyl groups, the substituents comparable to the substituents A11 and A12 in the present formula I are thiophene groups, the substituents comparable to the substituents Z11 and Z12 in the present formula I are single bonds, the substituents comparable to the substituents A21 and A22 in the present formula I are aryl groups, and the substituents comparable to the substituents Z21 and Z22 in the present formula I are single bonds, and “r” and “s” are each 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable Tokito et al. (U.S. Patent No. 9,290,516). 
Tokito et al. discloses a compound inclusive of the benzothiadiazole of the present formula as represented therein by

    PNG
    media_image5.png
    217
    439
    media_image5.png
    Greyscale
 when the substituent comparable to the substituent W in the present formula I is S, the substituents comparable to the substituents R11 and R12 in the present formula I are fluorine-containing alkyl groups, the substituents comparable to the substituents A11 and A12 in the present formula I are thiophene groups, the substituents comparable to the substituents Z11 and Z12 in the present formula I are single bonds, the substituents comparable to the substituents A21 and A22 in the present formula I are aryl groups, and the substituents comparable to the substituents Z21 and Z22 in the present formula I are single bonds, and “r” and “s” are each 1.
The incorporation of dyes in a liquid crystal composition are well known in the liquid crystal art. As applicants concede in their own disclosure, the mesogenic compounds of the present claims are likewise well known on the liquid crystal art. It would have been obvious to one of ordinary skill in the requisite art at the time the invention was made to include a dye of the present formula I in a liquid crystal composition with reasonable expectations of achieving, absent object evidence ot eh 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,738,240. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a liquid crystal medium comprising a dye component A) which comprises one or more compounds of formula I, and liquid crystal component B) which comprises one or more mesogenic compounds, characterized in that said dye component of formula I is inclusive of the dye component of the present formula I: 
    PNG
    media_image1.png
    244
    438
    media_image1.png
    Greyscale
.
Response to Arguments
Applicant's arguments filed 23 October 2020 with respect to the rejection of claims 2, 3 and 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in paragraph of the previous office action on the merits, have been fully considered but they are not persuasive.  

Applicant’s arguments with respect to the rejection of claims over Li et al. under each of 35 U.S.C. 102(a)(1) and 35 U.S.C. 103, as set forth in paragraph of the previous office action on the merits,, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 17 is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722